To compel respondent to grant a new trial.
Order to show cause denied on first application, January 10, 1893, on the ground that the petition did not set forth the record upon which the motion was denied.
Order to show cause denied on second application, March 8, 1893.
A supplemental petition was filed April 7, 1893. Denied April 11, 1893.
Relator was convicted of manslaughter upon the second trial. The. principal ground relied upon was, that a witness for the people whose testimony was materially different from that given on the first trial, was ordered under arrest for perjury pending the trial.
Respondent answered that the order was not given in the presence of 'the jury, and that the order was, that the witness be taken into custody at the conclusion of the trial. It was claimed that the arrest was made as the jury were retiring from the *887court room. Despondent replied that the court had no knowledge of the arrest, until after the verdict. All the other questions raised are reviewable on error.